DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.
 
Drawings

The drawings are objected to because the illustrations of Figures 5 and 6 are duplicates of one another (which appears to conflict with the instant Specification that indicates that Figures 5-6 are supposed to be stereoscopic structural schematic diagrams of different embodiments of the electric connection assembly comprising differentiating structural characteristics, as further illustrated in Figures 7-8). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings (i.e. Figures 5-6) are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the support body (12) and the non-return plate (50) (wherein it is evident, in light of the instant Specification, that that the rightmost “12” in Figures 5-6 should be “50” given that it is pointing to the non-return plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 (as well as Claim 9) recites the limitation "the axial direction of the connector." There is insufficient antecedent basis for this limitation in the claim. Although Claim 1 initially recites (emphasis added) “…from disengaging from the support body in the radial or an axial direction,” antecedent basis for (emphasis added) “the axial direction of the connector” nonetheless is lacking. Proper clarification is required.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the limitation "the axial direction of the connector." There is insufficient antecedent basis for this limitation in the claim. Although Claim 1 initially recites (emphasis added) “…from disengaging from the support body in the radial or an axial direction,” antecedent basis for (emphasis added) “the axial direction of the connector” nonetheless is lacking. Proper clarification is required.
Furthermore, Claim 14 states that the connector further comprises “a protruding part” provided to protrude in the instantly claimed manner. However, Claim 1 already states that the connector comprises both a mounting part and “a protruding part” configured to limit and hold the mating connector. Accordingly, Claim 14 is rendered particularly indefinite insofar as it is unclear if the claimed protruding part (of Claim 14) is or is not the same as the previously recited protruding part (of Claim 1). For purposes of examination, it will be assumed that the “protruding part” of Claim 14 is in reference to the “protruding part” of Claim 1 (i.e. it will be assumed that Claim 14 places further limitations on the protruding part of Claim 1). Proper clarification is required.

Response to Amendment

	Currently, the pending Claims are 1-20. The examined Claims are 1-20, with Claims 1, 14 being amended herein.

Response to Arguments

	Applicant has amended Claim 1 to require that the connector comprises a mounting part “and a protruding part configured to limit and hold the mating connector,” and amended Claim 14 to require that “the connector further comprises a protruding part” provided to protrude in the instantly claimed manner.

	Applicant presents arguments versus the prior art of record (Pages 5-9 of Remarks). Applicant argues that with respect to the present invention, the claimed assembly configuration allows the mounting part (31) and the protruding part (33) to move in the mounting groove (14) to compensate for tolerance issues and misalignment of the mating connector (70) (Page 6 of Remarks). Applicant argues that with respect to Zhao, the header (120) includes the power terminal (104) (the power terminal including bus bar (122) and pin (124)), wherein the power terminal connector (102) is a quick connect/quick disconnect type of connector that may be easily and quickly terminated to the power terminal (Page 6 of Remarks). Applicant argues that because “Zhao teaches that the header and power terminal or protruding part 104 are permanently attached to the battery 106” (i.e. Applicant argues that it is the power terminal connector which is removably mounted to the fixed power terminal), Zhao’s power terminal cannot compensate for tolerance issues or misalignment of the power terminal connector (Page 6 of Remarks). Accordingly, Applicant argues that Zhao’s “permanently” fixed power terminal precludes any movement of the pin (e.g. movement of the pin relative to the support body to a position for mating with a mating connector), and combining the teachings of Zhao with Maraffa in the suggested manner does not cure said deficiencies in Zhao (Pages 6-7 of Remarks). Applicant further argues that no other prior art references of record (i.e. Guen, Chang, Roh, Han) cure said deficiencies in Zhao (Pages 8-9 of Remarks).

	While Applicant’s arguments are acknowledged, they are not found to be persuasive.

	As previously described (See the 05/13/22 Final Rejection) and further outlined below, the main housing (“support body”) of Zhao is removable from the pin (“connector”) via deliberate action. Therefore, it is generally agreed that, as argued by Applicant, the overall power terminal connector (102) of Zhao is removably mounted to the overall power terminal (104). However, because at least part of the “mounting part” (See annotated Figure 5) of the pin is received in the “mounting groove” (See annotated Figure 3), the pin (and therefore the mounting part) may readily be interpreted as being “detachably received” within the mounting groove along a radial direction of the pin which is perpendicular to the longitudinal axis of the pin, as instantly claimed. While the overall power terminal connector of Zhao may function in the manner of a quick connect/quick disconnect type of connector, such functionality does not change the fact that the mounting part may be viewed as a structure which is “detachably received” within the mounting groove.
	As previously described (See the 05/13/22 Final Rejection) and further outlined below, the mounting pad (“support”) and the pin of Zhao are formed separately and connected to each other (See Figures 5-8 of Zhao), wherein the mounting part of the pin physically cooperates with the main housing (i.e. the mounting groove of the main housing) when the pin is positioned within the main housing such that the pin is prevented, to at least some degree, from being disengaged from the main housing in the radial and/or an axial direction. However, it was never alleged that Zhao teaches or suggests that the pin (and therefore the mounting part of the pin) cooperates with the main housing to allow the pin to move relative to the main housing to a position for mating with the bus bar (“mating connector”). While Applicant argues that such functionality is precluded in Zhao due to the alleged permanent fixation of the overall power terminal connector, Zhao does not appear to teach that said overall power terminal is, or must always be, permanently fixed specifically in the manner alleged by Applicant (i.e. Zhao’s disclosure provides no explicit teaching away from the electric connection assembly being modified in the suggested manner via Maraffa), and does not appear to provide any teaching whatsoever which would explicitly preclude the electric connection assembly from being further modified so as beneficially allow movement of the pin (i.e. the suggested modification of Zhao via Maraffa, where in view of the disclosure of Maraffa, the further provision of a key hole slot at the position where the pin protrudes through the mounting pad would beneficially allow for a clearance to exist around the pen to thereby allow for enhanced accommodation/compatibility with the positioning of the bus bar upon coupling). Applicant is welcome, however, to indicate where in the disclosure of Zhao it is specifically taught that the overall power terminal is permanently fixed in the manner alleged by Applicant, and further, where it is specifically taught that the electric connection assembly could not/cannot be further modified in the suggested manner. 

	Nevertheless, new grounds of rejection are presented below as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000, and further in view of Marraffa (US 2005/0058891).

Regarding Claims 1, 14, Zhao teaches an electric connection assembly (Abstract, [0001]). As illustrated in Figures 1-4, Zhao teaches that assembly comprises a mounting pad (118) (“support”) of a battery, wherein the mounting pad comprises a housing (154) positioned thereon, wherein the housing comprises a main housing (200) (“support body”), wherein the main housing further comprises a “mounting groove” therein (See annotated Figure 3 below) ([0026], [0028]-[0029], [0046]). As illustrated in Figures 2, 5, Zhao teaches that the assembly further comprises a pin (124) (“connector”) having a longitudinal axis and configured to be in contact electrical connection with a bus bar (122) (“mating connector”), wherein the pin comprises a “mounting part” (See annotated Figure 5 below) and a “protruding part” (See the second annotated Figure 5 below), wherein the mounting part and the protruding part, in combination with one another, limit and hold the bus bar in position ([0032], [0048]-[0050]). As illustrated in Figures 5-8, at least part of the mounting part is received in the mounting groove ([0048]-[0058]). Furthermore, Zhao teaches that via deliberate action, at least, the main housing is removable from the pin (therefore, and from the perspective/frame of reference of the main housing, the pin, and therefore the mounting part as well, is a “detachably received” structure therein along a radial direction of the pin perpendicular to the longitudinal axis because it is both insertable into the main housing (via the mounting groove) and removable therefrom (via deliberate action)) ([0035]). As illustrated in Figures 2, 5-8, the mounting pad and the pin are formed separately and connected to each other. As illustrated in Figures 5-8, the mounting part of the pin physically cooperates with the main housing (i.e. the mounting groove of the main housing) when the pin is positioned within the main housing such that the pin is prevented, to at least some degree, from being disengaged from the main housing in the radial and/or the axial direction.

    PNG
    media_image1.png
    548
    851
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    455
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    531
    media_image3.png
    Greyscale

	
	Zhao does not explicitly teach that the mounting part of the pin cooperates with the main housing such that the pin is allowed to move relative to the main housing to a position for mating within the bus bar.
	However, Marraffa teaches a battery tray apparatus (Abstract, [0002]). As illustrated in Figures 1, 7, Marraffa teaches that the apparatus comprises a retainer (26) which is coupled to side panels comprising side flanges (16) via bolts and channel screws (25) ([0049]). As illustrated in Figures 1, 7, the retainer comprises a key hole slot (26b) which cooperates with a hole (40), wherein a given channel screw passes through said key hole slot and hole ([0049]). As illustrated in Figures 1, 7, the geometry of the key hole slot provides for a clearance to exist for the channel screw when inserted therethrough ([0049]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the mounting pad of Zhao with a key hole slot, as taught by Marraffa, at the position where the pin and mounting part protrude through, given that the provision of a key hole slot would allow for a clearance to exist around the pin to thereby allow for enhanced accommodation/compatibility with the positioning of the bus bar upon coupling (given that said clearance would allow, to at least some degree, movement of the pin relative to the main housing to accommodate positioning of the bus bar).

Regarding Claim 2, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 4, the main housing is provided with a “mounting inlet” (See annotated Figure 4 below) at one end of the mounting groove, and the mounting inlet is configured to provide for the pin to be mounted in the mounting groove.


    PNG
    media_image4.png
    355
    360
    media_image4.png
    Greyscale


	Regarding Claims 3-4, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figures 3-8, Zhao teaches that a spacer (202) (“non-return plate”) is detachably provided on the main housing so as to extend, at least partially, into the mounting groove via the mounting inlet and be block-fittable with the pin such that the pin cannot retreat out of the mounting groove via the mounting inlet (it is noted that the term “block-fittable” is not explicitly defined by the instant Claims such that a specific interpretation is required with respect to what physically constitutes “block-fittable”) ([0046]).

	Regarding Claim 5, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 3, as previously described.
	As illustrated in Figures 3-4, the main housing comprises a “limiting groove” (See annotated Figure 4, wherein two equivalent limiting grooves are present, but the view of one of said limiting grooves is obscured by the illustration), wherein at least part of the spacer is inserted and fixed into the limiting groove.

    PNG
    media_image5.png
    431
    545
    media_image5.png
    Greyscale


	Regarding Claim 7, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figures 3-8, the main housing is provided with a “blocking wall” at another end of the mounting groove (i.e. the inner surface of the main housing at the end opposite to the end at which the mounting inlet is positioned), wherein the blocking wall is in block-fit with the mounting part along a mounting direction of the mounting part (it is noted that the term “block-fit” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fit”).

	Regarding Claim 8, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, Zhao teaches that the mounting pad further comprises a header (120) (“blocking arm”) thereon, wherein the header is provided to be block-fittable with the mounting part along the axial direction of the pin ([0029]) (it is noted that the term “block-fittable” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fittable”).

	Regarding Claim 9, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 8, as previously described.
	As illustrated in Figure 5, the mounting part is provided with a “stop step” (See annotated Figure 5 below), wherein the stop step is provided to be block-fittable with the header along an axial direction of the pin (it is noted that the term “block-fittable” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fittable”).


    PNG
    media_image6.png
    371
    464
    media_image6.png
    Greyscale


	Regarding Claim 10, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao teaches that via deliberate action, at least, the main housing is removable from the pin (therefore, because the pin is able to be removed from the main housing, the pin is interpreted as being “movable” inside the mounting groove). As illustrated in Figures 2, 5-8, the mounting pad and the pin are formed separately and connected to each other ([0035]).

	Regarding Claim 11, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 5-8, the mounting part is in clearance-fit with a groove wall of the mounting groove.

	Regarding Claim 15, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 14, as previously described.
	As illustrated in Figure 5 and the second annotated Figure 5 (See Claim 1), the pin further comprises a “supporting step” disposed along the radial direction of the pin to contact (e.g. electrically contact) and support the bus bar.

	Regarding Claim 16, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, Zhao teaches that the mounting pad is formed as a battery module cover plate of the battery (i.e. a cover plate which covers the notched portion of the battery enclosure) ([0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Guen (US 2012/0288744).

	Regarding Claim 6, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 5, as previously described.
	As illustrated in Figures 3-4, each limiting groove is at least partially enclosed by a “limiting groove wall” therein (See annotated Figure 4 below).

    PNG
    media_image7.png
    436
    476
    media_image7.png
    Greyscale


	Zhao, as modified by Marraffa, does not explicitly teach that the limiting groove wall is provided protrudingly with an abutting convex rib, wherein the abutting convex rib is provided to be interference-fit with the spacer.
	However, Guen teaches a battery module (Abstract, [0003]). As illustrated in Figures 7-8, Guen teaches that the battery module comprises a connecting member (210) which is at least partially inserted and fixed within a connecting groove (231) formed in a terminal (230) ([0073]-[0074], [0079]). As illustrated in Figures 7-8, Guen teaches that side walls of the connecting groove comprise a supporter (235), wherein the supporter is formed as an abutting convex rib which protrudes from a given side wall, wherein each supporter is positioned so as to be in an interference-fit with corresponding hooks formed on side walls of the connecting member (wherein the hooks are also formed as abutting convex ribs which protrude from given side walls) ([0075], [0080]). Guen teaches that the fit between the supporters and the hooks helps prevent or substantially prevent any separation between the connecting member and the connecting groove ([0081]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include abutting convex rib supporters (“abutting convex rib”) and corresponding abutting convex rib hooks, as taught by Guen, on each limiting groove wall and spacer, respectively, of Zhao, as modified by Marraffa, such that said supporters and corresponding hooks are in an interference-fit with one another, given that such a modification would help further prevent or substantially prevent any separation between the spacer and the limiting groove wall due to the feet between the supporters and corresponding hooks, as taught by Guen.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Chang et al. (US 2012/0148907).

	Regarding Claim 12, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the mounting pad is an injection molded part.
	However, Chang teaches a battery (Abstract, [0003]). As illustrated in Figures 1-3, Chang teaches that the battery comprises a lid (100), wherein terminals/electrode structures (200, 400) protrude from/through the lid ([0029], [0034]). Chang teaches that the lid itself is an injection molded part ([0017], [0030]). Chang teaches that via injection molding, the lid may be made as an integrated plastic part which is both insulating and waterproof ([0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form at least the mounting pad of Zhao, as modified by Marraffa, as an injection molded part, as taught by Chang, given that injection molding would allow for the mounting pad to be made as an integrated plastic part which is both insulating and waterproof.

Claims 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Roh et al. (US 2015/0064540).

	Regarding Claim 13, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the pin comprises a bolt.
	However, Roh teaches a battery module (Abstract, [0001]). As illustrated in Figure 9, Roh teaches that the battery module comprises external connection terminals (410, 420) which are electrically connected with bus bars (510, 520) ([0043], [0082]). As illustrated in Figure 9, Roh teaches that the external terminals are formed as integral bolts which are formed, for example, via insert injection molding ([0043]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would form the pin of Zhao, as modified by Marraffa, as an integral bolt formed via insert injection molding, as taught by Roh, given that external connection terminals of a battery (wherein the pin serves/functions in the manner of an external connection terminal of a battery which electrically connects with a bus bar) which electrically connect with a bus bar may be made as integral bolts formed via insert injection molding, as specifically disclosed by Roh.

Regarding Claims 19-20, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the pin is one integral piece formed via insert injection molding.
	However, Roh teaches a battery module (Abstract, [0001]). As illustrated in Figure 9, Roh teaches that the battery module comprises external connection terminals (410, 420) which are electrically connected with bus bars (510, 520) ([0043], [0082]). As illustrated in Figure 9, Roh teaches that the external terminals are formed as integral bolts which are formed, for example, via insert injection molding ([0043]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would form the pin of Zhao, as modified by Marraffa, as an integral bolt formed via insert injection molding, as taught by Roh, given that external connection terminals of a battery (wherein the pin serves/functions in the manner of an external connection terminal of a battery which electrically connects with a bus bar) which electrically connect with a bus bar may be made as integral bolts formed via insert injection molding, as specifically disclosed by Roh.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Marraffa (US 2005/0058891) and Han et al. (US 2011/0135970).

	Regarding Claim 17, Zhao, as modified by Marraffa, teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao, as modified by Marraffa, does not explicitly teach that the battery comprises a plurality of cells electrically connected together by a plurality of bus bars, wherein one of said plurality of bus bars is electrically connected to the pin (See Claim 1).
	However, Han teaches a battery module (Abstract, [0003]). Han teaches that a plurality of cells may be electrically connected to one another via bus bars in order to enhance overall capacity and output characteristics ([0006]). As illustrated in Figure 8, Han teaches a support body (i.e. circuit substrate (802)) comprises a plurality of bus bars (119) mounted thereon, wherein the plurality of bus bars interface with terminals (111, 112) of a plurality of battery cells (100) in order to electrically interconnect said plurality of battery cells ([0086]-[0089]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a plurality of the bus bars of Zhao, as modified by Marraffa, to electrically interconnect a plurality of cells together via their terminals (i.e. pins), as taught by Han, given that such a modification would provide for an overall battery module with enhanced overall capacity and output characteristics.

	Regarding Claim 18, Zhao, as modified by Marraffa and Han, teaches the instantly claimed invention of Claim 17, as previously described.
	As illustrated in Figures 3-4, Zhao teaches that a cable (108) (“output connector”) is electrically connected to the bus bar, and a terminal body (150) (“fastener”) is securely provided on the pin which allows the bus bar and the cable to abut against and connect with one another ([0036]-[0037]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729